EXHIBIT 10.10

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), dated and
entered into as of the 20th day of October, 2017 (“Effective Date”), by and
between Nightstar, Inc., a Delaware corporation and wholly owned subsidiary of
Nightstar Therapeutics plc, a company incorporated under the laws of England and
Wales (hereinafter referred to together as the “Company”), and Gregory Robinson
(the “Employee”).

WHEREAS, the Company and the Employee entered into that certain Employment
Agreement, dated as of August 29, 2016 (the “Prior Agreement”); and

WHEREAS, the Company and the Employee desire to amend and restate the Prior
Agreement in its entirely on the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of such employment and the mutual covenants and
promises herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Employee agree as follows:

1.EMPLOYMENT.  The Company hereby continues to employ the Employee as Chief
Scientific Officer, and the Employee hereby accepts such continued employment
subject to the terms and conditions hereinafter set forth.

2.TERM.  The Term of employment under this Agreement shall begin on August 15,
2016, and shall conclude pursuant to Section 7.

3.DUTIES.  The Employee shall be responsible for the duties of a Chief
Scientific Officer, including but not limited to the following: prioritize,
manage and allocate resources against a broad retinal gene therapy portfolio;
develop and direct early stage IND enabling activity that leads to human POC
studies; hire and lead a strong retinal gene therapy research team; lead efforts
to evaluate and make go/no go decisions on external retinal disease programs,
and shall have such additional duties as the Company may assign to him from time
to time.  The Employee shall perform services in a managerial capacity subject
to the general supervision of the Chief Executive Officer.  The Employee hereby
agrees to devote his full business time and best efforts to the faithful
performance of such duties and to the business and affairs of the Company for
the Term.

4.COMPENSATION.

(a)Salary.  In consideration of the services rendered by the Employee under this
Agreement, the Company shall pay the Employee a base salary (the “Base Salary”)
at the annualized rate of Three hundred and thirty-five thousand dollars
($335,000) per calendar year.  The Base Salary shall be paid in such
installments and at such times as the Company pays its regular, salaried
employees, and the Company may review and revise the Base Salary annually in a
manner that is consistent with the Company’s policies.

(b)Equity.  The Employee has received Employee Share Incentives in the initial
amount of 434,000 shares of the Company, that were issued in the following four
tranches of 108,500: Tranche 1 shares issued on or about August 29, 2016,
Tranche 2, issued upon

 

--------------------------------------------------------------------------------

 

initiation of phase Ill in Choroideremia, Tranche 3, issued upon initiation of
first in human dosing of pipeline program number 1 and Tranche 4, upon
initiation of first in human dosing of pipeline program number 2.  The number of
shares referenced above has been adjusted to reflect certain corporate
reorganizations involving the Company that occurred after the grant date
thereof.  Subject to approval by the Board or the Compensation Committee
thereof, the Employee may be eligible to receive equity awards on terms to be
determined by the Board or the Compensation Committee (as applicable) at the
time of any such grant.  The determination whether to grant any such equity
award(s) to the Employee is in the sole discretion of the Board or the
Compensation Committee (as applicable).

5.BONUS COMPENSATION.  The Employee shall be eligible to earn an annual bonus of
up to 40% of his Base Salary, to be determined at the sole discretion of the
Company, and payable in accordance with the terms and conditions of the
applicable bonus plan(s) of the Company.  In order to receive an annual bonus,
Employee must remain employed through the date such bonus is paid.

6.FRINGE BENEFITS.  The Employee will be eligible to participate in the
Company’s health insurance plans (including medical, dental, and vision
coverage, for which the Company will pay 75% of the premium).  The Employee will
also be entitled to take up to twenty days paid vacation per year.  accrued at
the rate of 1.66 days per month: such days must be taken in the year accrued and
may not be carried over to subsequent years.  In addition, the Employee will
also receive paid holidays subject to the Company’s holiday schedule.  The
benefits made available by the Company, and the rules, terms, and conditions for
participation in such benefit plans, may be changed by the Company at any time
without advance notice.

7.TERMINATION.  The parties acknowledge that the Employee’s employment with the
Company is at-will.  The provisions of Sections 7 and 8 govern the amount of
compensation and continued benefits, if any, to be provided to the Employee upon
termination of employment and do not alter this at-will status.  This Agreement
and Employee’s employment hereunder shall be terminated as follows:

7.01Death.  This Agreement shall terminate upon the death of the
Employee.  except that the compensation provided in Section 4(a) shall continue
through the end of the month in which the Employee’s death occurs.

7.02Permanent Disability.  In the event of any physical or mental disability or
incapacity of the Employee rendering the Employee unable to perform the
essential functions of his position with or without reasonable accommodation for
a period of at least ninety (90) consecutive days and the further determination
that such disability is permanent, this Agreement shall terminate
automatically.  Any determination of disability shall be made by the Company in
consultation with a qualified physician or physicians selected by the Company
and reasonably acceptable to the Employee.  The failure of the Employee to
submit to a reasonable examination by such physician or physicians shall
preclude any objection by the Employee to the determination of disability by the
Company.

2



--------------------------------------------------------------------------------

 

7.03By The Company For Cause.  The employment of the Employee may be terminated
by the Company for Cause (as defined below) immediately at any time effective
upon written notice to the Employee.  For purposes hereof, the term “Cause”
shall mean that the Company has determined that any one or more of the following
has occurred: (i) Employee’s willful engagement in dishonesty, illegal conduct
or gross misconduct, which is, in each case, materially injurious to the Company
or any affiliate; (ii) Employee’s willful and deliberate insubordination:
Employee’s substantial malfeasance or nonfeasance of duty; (iii) Employee’s
unauthorized disclosure of confidential information; (iv) Employee’s
embezzlement, misappropriation or fraud, whether or not related to Employee’s
employment with the Company; (v) Employee’s material breach of Section 10 or 11
of this Agreement, (vi) the Employee’s repeated, substantial and material breach
of another material provision of this Agreement, which causes actual and
material harm to the Company, or (vii) the Employee shall have been convicted
of, or shall have pleaded guilty or nolo contendere to, any felony or a crime
involving moral turpitude.  in all cases, the Company shall provide Employee
with a description of the specific conduct or events that the Company believes
constitutes Cause and, in case of (ii)(iii), (v) or (vi) above.  Employee shall
have thirty (30) days to effect a cure of the claimed conduct or events.

7.04By The Company Without Cause.  The Company may terminate the Employee’s
employment at any time without Cause effective upon written notice to the
Employee.

7.05By the Employee Voluntarily.  The Employee may terminate this Agreement at
any time effective upon at least thirty (30) business days’ prior written notice
to the Company.

7.06By the Employee For Good Reason.  The Employee may terminate this Agreement
for Good Reason.  As used herein.  “Good Reason” shall mean: (i) relocation of
Employee’s principal business location to a location more than fifty (50) miles
from Employee’s then-current business location; (ii) a material diminution in
Employee’s duties, authority or responsibilities; or (iii) a material reduction
in the Employee’s Base Salary without the Employee’s consent (other than a
reduction generally applicable to all executive employees of the Company);
provided that (A) Employee provides Company with written notice that Employee
intends to terminate Employee-s employment hereunder for one of the
circumstances set forth in this Section 7.06 within ten (10) days of such
circumstance occurring, (B) if such circumstance is capable of being cured, the
Company has failed to cure such circumstance within a period of thirty (30) days
from the date of such written notice, and (C) Employee terminates Employee’s
employment within forty-five days from the date that Good Reason first
occurs.  For purposes of clarification, the above-listed conditions shall apply
separately to each occurrence of Good Reason and failure to adhere to such
conditions in the event of Good Reason shall not disqualify Employee from
asserting Good Reason for any subsequent occurrence of Good Reason.  For
purposes of this Agreement, “Good Reason” shall be interpreted in a manner, and
limited to the extent necessary, so that it shall not cause, to the extent
possible, adverse tax consequences for either party with respect to Section 409A
(“Section 409A”) of the U.S. Internal Revenue Code of 1986, as amended (the
“Code”), and any successor statute, regulation and guidance thereto.

3



--------------------------------------------------------------------------------

 

8.TERMINATION PAYMENTS AND BENEFITS.

8.01Voluntary Termination by Employee without Good Reason, Termination For Cause
By Company, Death, Permanent Disability.  Upon any termination of this Agreement
and Employee’s employment hereunder: (1) voluntarily by the Employee without
Good Reason, (2) upon the Employee’s Death or Permanent Disability, or (3) by
the Company for Cause, all payments, salary and other benefits hereunder shall
cease at the effective date of termination, except that in the case of the
Employee’s Death, the compensation provided in Section 4(a) shall continue
through the end of the month in which the Employee’s death occurs.

8.02Termination By the Company Without Cause, Termination by Employee for Good
Reason.  In the event that this Agreement and Employee’s employment is
terminated by the Company without Cause or by the Employee for Good Reason, and
the Employee executes a separation agreement and general release of legal claims
in a form provided by the Company (the “Release”) and such release becomes
effective within sixty (60) days following the Employee’s date of termination,
then:

(a), the Company shall pay the Employee’s Base Salary as is in effect at the
effective date of termination for twelve (12) months (the “Termination
Payment”).  The Termination Payment shall be paid according to the Company’s
regular payroll schedule, provided that the Termination Payment shall commence
to be paid on the first regular payroll date of the Company that occurs sixty
(60) days after the effective date of such termination, and the first payment
thereof shall include a include a catch-up payment to cover amounts retroactive
to the day immediately following the date of such termination.  The Termination
Payment shall be reduced by any statutorily-mandated severance,
change-of-control, plant closing, or similar payment to the Employee by the
Company or its stockholders; and

(b)for a period of up to twelve (12) months following Employee’s Termination
Date, Employee and where applicable, Employee’s spouse and eligible dependents,
will continue to be eligible to receive reimbursement for medical coverage
premiums, on the same basis as when Employee was employed, under the Company’s
medical plans in accordance with the terms of the applicable plan documents;
provided, that in order to receive such continued coverage at such rates,
Employee will be required to pay the applicable premiums to the plan
provider.  Notwithstanding the foregoing, if Employee obtains full-time
employment during this twelve (12) month period that entitles him and his spouse
and eligible dependents to comprehensive medical coverage, Employee must notify
the Company and no further reimbursements will be paid by the Company to the
Employee pursuant to this subsection.  In addition, if Employee does not pay the
applicable monthly premium for a particular month at any time during the twelve
(12) month period and coverage is lost as a result, no further reimbursements
will be paid by the Company to the Employee pursuant to this
subsection.  Further, notwithstanding the foregoing, if the Company determines,
in its sole discretion, that it cannot pay the such premiums without potentially
incurring financial costs or penalties under applicable law (including, without
limitation, Section 2716 of the U.S. Public Health Service Act), regardless of
whether Employee or Employee’s dependents elect or are eligible for COBRA
coverage, the Company instead shall pay to Employee, on the first day of each
calendar month following the termination date, a fully taxable cash payment
equal to the applicable premium amount for that month, subject to applicable tax
withholdings (such amount, the “Special Cash Payment”), for the remainder of the
applicable period specified above.

4



--------------------------------------------------------------------------------

 

8.03Termination By the Company Without Cause or Termination by Employee for Good
Reason following a Change in Control.  In the event that this Agreement and
Employee’s employment is terminated by the Company (or its successor) without
Cause or by the Employee for Good Reason, in each case, upon or within twelve
(12) months following a Change in Control (as such term is defined in the
Nightstar Therapeutics plc 2017 Equity Incentive Plan), then, in addition to the
payments and benefits described in Section 8.02, above, subject to the Employees
execution of the Release and the Release becoming effective within sixty (60)
days following the Employee’s date of termination:

(a)the Company shall pay the Employee a lump-sum amount equal to the Employee’s
target annual cash bonus for the year of termination, pro-rated based on the
number of days from the beginning of the calendar year through the date of such
termination, payable on the first regular payroll date of the Company that is
sixty (60) days following the date of such termination; and

(b)the vesting and exercisability of all then unvested time-based vesting equity
awards then held by the Employee shall accelerate such that all shares become
immediately vested and exercisable, if applicable, by Employee upon such
termination and shall remain exercisable, if applicable, following the
Employee’s termination as set forth in the applicable equity award
documents.  With respect to any performance-based vesting equity award, such
award shall continue to be governed in all respects by the terms of the
applicable equity award documents.

8.04Other Benefits.  Except as specifically provided in this Section, the
Employee shall not be entitled to any compensation, severance or other benefits
from the company or any of its subsidiaries or affiliates upon the termination
of this Agreement for any reason whatsoever.

9.MERGER CLAUSE.  The Company shall not consolidate.  merge or transfer all or a
substantial portion of its assets without requiring the transferee to assume
this Agreement and the obligations hereunder.

10.CONFIDENTIALITY.  Ownership and Assignment

10.01Licensed Property; Reservation of Rights.  The Company and its respective
licensors hereby reserves all rights not specifically and expressly granted
hereunder.

10.02Intellectual Property Rights.  “Intellectual Property Rights” shall
mean.  collectively, worldwide Patents, Trade Secrets, Copyrights, Moral Rights,
trade names, Trademarks, rights in trade dress and all other intellectual
property rights and proprietary rights, whether arising under the laws of the
United States or any other state, country or jurisdiction, including all rights
or causes of action for infringement or misappropriation of any of the
foregoing.  “Patents” shall mean all patent rights and all right, title and
interest in all letters patent or equivalent rights and applications for letters
patent or rights and any reissuing division, continuation or continuation in
part application throughout the world.  “Trade Secrets” shall mean all right,
title and interest in all trade secrets and trade secret rights arising under
the common law, state law, U.S. federal law or laws of foreign
countries.  “Copyrights” shall mean all copyright

5



--------------------------------------------------------------------------------

 

rights, neighboring and derivative rights, and all other literary property and
author rights and all right, title and interest in all copyrights, copyright
registrations, certificates of copyright and copyrighted interests throughout
the world.  “Trademarks” shall mean all trademark and service mark rights
arising under the common law, state law, U.S. federal law and laws of foreign
countries and all right, title and interest in all trademarks, service marks,
trademark and service mark applications and registrations and trademark and
service mark interests throughout the world.  “Moral Rights” shall mean any
rights of paternity or integrity, any right to claim authorship of a work or to
object to any distortion, mutilation or other modification of, or other
derogatory action in relation to, any work, whether or not such would be
prejudicial to the Employee’s honor or reputation, and any similar rights
existing under judicial or statutory law of any country in the world, or under
any treaty, regardless of whether or not such right is denominated or generally
referred to as a “moral” right, and shall include the right of an author to be
known as the author of a work; to prevent others from being named as the author
of a work; to prevent others from falsely attributing to an author the
authorship of a work which he/she has not in fact created; to prevent others
from making deforming changes in an author’s work; to withdraw a published work
from distribution if it no longer represents the views of the author; and to
prevent others from using the work or the author’s name in such a way as to
reflect on his/her professional standing.

10.03Ownership.  Ownership of the Intellectual Property Rights in and to the
services, Deliverable Items, Milestones, and all derivatives thereof and
improvements thereto, including, without limitation, any objects, scenes,
artwork, models, textures, names, rules, products, materials, files, effects,
reports, data, and any other audio or visual elements associated with each of
the foregoing, and compilations or contributions to a collective work
(collectively referred to as the “Work”) hereby automatically vests in and is
transferred and assigned to the Company in perpetuity as its sole and exclusive
property upon and as of the creation, conception, reduction to practice thereof
(i.e., from the moment that the applicable Intellectual Property Right first
comes into being), or if such events took place prior to the Effective Date, as
of the Effective Date.  The Employee hereby appoints the Company (or its
designee) as its attorney-in-fact to execute any and all documents to effectuate
such assignment.  Through the Company’s ownership of such Intellectual Property
Rights under this Agreement, the Company may make or have made, and accordingly
will own all right, title and interest in any other work product and any other
derivative works or improvements of any Deliverable items.  The Employee agrees
and acknowledges that the Company may utilize the Work in any other software
program or printed material or visual representation or license or sell the Work
for incorporation into or as a basis for producing other products or otherwise
exploiting the Work at the sole discretion of the Company without the payment of
any royalty or other fee to the Employee, except for the compensation
specifically set forth in this Agreement.  Furthermore, the Company may, in its
sole discretion, adapt, reproduce, add to, delete from, edit, modify, duplicate,
license, display, provide to third parties and otherwise use and exploit the
Deliverable Items for any purpose.

10.04Work Made For Hire.  The Employee agrees and acknowledges that the Work
completed hereunder shall be considered “works made for hire,” that the Employee
has no claim to any right, title or interest in the Work supplied to the Company
pursuant to the terms of this Agreement or otherwise, and that the Employee will
make no claims that the Work infringes upon the copyright or other right, title
or interest of the Employee and that the Work shall, upon creation, be owned
exclusively by the Company and be and hereby is assigned to the Company.

6



--------------------------------------------------------------------------------

 

10.05Retained Rights.  If and to the extent the Employee may, under applicable
law, the Employee is deemed to have retained any right, title or interest in or
to any portion of the Work notwithstanding the other provisions of this Section
10, the Employee hereby transfers, grants.  conveys, assigns and relinquishes
solely and exclusively to the Company all of the Employee’s right, title and
interest in and to the Work, without reservation and without additional
consideration, under applicable Patent, Copyright, Trade Secret, Trademark and
other similar laws or rights, in perpetuity, and in the alternative to the
extent such assignment is ineffective under applicable law, the Employee hereby
grants to the Company, its successors and assigns, a sole and exclusive,
irrevocable, worldwide, paid-up license to reproduce, fix, adapt, modify,
translate, create derivative works from, manufacture, introduce into
circulation, publish, distribute, sell, license, sublicense, transfer, rent,
lease, transmit or provide access electronically, broadcast, display, perform,
enter into computer memory, and use and practice the Work, all modified and
derivative works thereof, all portions and copies thereof in any form, all
inventions, designs, and marks embodied therein, and all Intellectual Property
Rights in and to the Work.

10.06Moral Rights.  The Employee hereby irrevocably transfers and assigns to the
Company any and all Moral Rights that the Employee may have in the Work.  To the
extent such Moral Rights cannot be assigned under applicable law and to the
extent the following is allowed by the laws in the various countries where Moral
Rights exist, the Employee also hereby forever waives and agrees never to assert
any and all Moral Rights it may have in the Work, even after termination of the
Employee’s work on behalf of the Company or this Agreement.

10.07Execution of Documents.  The Employee will cooperate with the Company, at
the Company’s expense, in obtaining Patent, Copyright.  Trademark or other
statutory protections for the Work, in each country in which it, or derivatives
thereof or improvements thereto, is sold, distributed or licensed and in taking
any enforcement action.  including any public or private prosecution, to protect
the Company’s Intellectual Property Rights in and to the Work.  the Employee
hereby grants the Company the exclusive right, and appoints the Company (or its
designee) as attorney-in-fact, to execute and prosecute in the Employee’s name
as author or inventor or in the Company’s (or its designee’s) name as assignee
any application for registration or recordation of any Copyright, Trademark,
Patent or other right in or to the Work, and to undertake any enforcement action
with respect to the Work.  The Employee will execute such other documents of
registration and recordation as may be necessary to perfect in the Company, or
protect, the rights assigned to the Company hereunder in each country in which
the Company reasonably determines to be prudent.

10.08Survival.  The provisions of this Section 10 shall survive any expiration
or termination of this Agreement.

10.09Nondisclosure.  Except as may be required by law, and notwithstanding
anything contained herein to the contrary, the Employee shall not be permitted
to disclose the existence of or deal terms applicable to this Agreement or the
subject matter of this Agreement.  All work related to the Work is deemed
confidential proprietary information belonging exclusively to the Company.

7



--------------------------------------------------------------------------------

 

10.10Confidentiality.  In the course of performing this Agreement, the Employee
may learn (or may have previously learned of) non-public, confidential or
proprietary information of the Company (including their respective licensors or
business partners), and their respective businesses, including, but not limited
to, information developed and relating to products and services of the Company,
customers, pricing, know-how, processes, and practices (collectively
“Confidential Information”).  The Employee will keep confidential and not
disclose to third parties the Confidential Information, and shall not use any
such Confidential Information for its own benefit or for the benefit of any
third party, and shall use such Confidential Information solely for purposes of
performing its obligations under this Agreement.  It is understood, however,
that the restrictions listed above shall not apply to any portion of the
Confidential Information which: (a) was previously known to the Employee without
obligations of confidentiality; (b) is obtained by the Employee after the
effective date of this Agreement from a third party which is lawfully in
possession of such information and not in violation of any contractual or legal
obligation to the Company with respect to such information; or (c) is or becomes
part of the public domain through no fault of the Employee.  The Employee may
disclose Confidential Information if and to the extent it is approved for
release by written authorization of the Company or it is required to do so by
administrative or judicial action (provided that the Employee immediately after
receiving notice of such action notifies the Company of such action to give it
the opportunity to seek any other legal remedies to maintain such Confidential
Information in confidence).  Should the Company need to enforce this provision,
it shall not be required to post a bond before obtaining an injunction.  At the
termination of this Agreement, or earlier upon the completion of the services
hereunder or the written request of the Company, and subject to the other
provisions of this Agreement, the Employee shall return or destroy all drawings,
specifications, manuals and other printed or reproduced material (including
information stored on machine readable media) related to any Work created
hereunder as well as all other materials embodying any Confidential Information
in its possession.  Any and all Work produced under this Agreement by the
Employee shall be deemed to be Confidential Information of the Company.

10.11Publicity.  No publicity or public announcements by the Employee regarding
this Agreement, the Work or the business relationship set forth herein shall be
made without the prior written consent of the Company.

11.RESTRICTIONS ON ACTIVITIES OF THE EMPLOYEE.

11.01Acknowledgements.  The Employee agrees that he is being employed hereunder
in a key capacity with the Company and that the Company is engaged in a highly
competitive business and that the success of the Company’s business in the
marketplace depends upon its goodwill and reputation for quality and
dependability.  The Employee agrees that reasonable limits may be placed on his
ability to compete against the Company as provided herein so as to protect and
preserve the legitimate business interests and good will of the Company.  The
Employee further agrees that the Employee’s responsibilities, duties,
position.  compensation, title and/or other terms and conditions of employment
may change from time to time and, notwithstanding any change in any terms and
conditions of employment, this Agreement, including but not limited to this
Section 11, shall remain in full force and effect;

8



--------------------------------------------------------------------------------

 

11.02General Restrictions.

(a)During the Term and the Non-Competition Period (as defined below), the
Employee will not (anywhere in the world where the Company or any of its
subsidiaries or affiliates then conducts business) engage or participate in,
directly or indirectly, as principal, agent, employee, employer, consultant,
investor or partner, or assist in the management of, or own any stock or any
other ownership interest in, any business which is Competitive with the Company
(as defined below).  For purposes of this Agreement, a business shall be
considered “Competitive with the Company” if it is engaged in the business of
developing ophthalmic gene therapies for inherited retinal diseases and the
manufacture of adeno-associated virus products.  Notwithstanding the foregoing,
the Employee may own, directly or indirectly, less than 1% of the capital stock
of any public corporation.

(b)For purposes of this Agreement the “Non-Competition Period” shall mean the
period of six (6) consecutive months after the Employee’s employment terminates
for any reason.

11.03Employees, Customers and Suppliers.  (a) During the Term and the
Non-Solicitation Period, the Employee will not solicit, or attempt to solicit,
any officer, director, consultant, executive or employee of the Company or any
of its subsidiaries or affiliates to leave his or her engagement with the
Company or such subsidiary or affiliate, or hire or engage any officer,
director, consultant, executive or employee of the Company or any of its
subsidiaries or affiliates in any capacity, nor will he call upon, solicit,
divert or attempt to solicit or divert from the Company or any of its affiliates
or subsidiaries any of their customers or suppliers, or potential customers or
suppliers, or of whose names he was aware during his employment with the
Company; provided, however, that nothing in this Section shall be deemed to
prohibit the Employee from calling upon or soliciting a customer or supplier
during the Non- Solicitation Period if such action relates solely to a business
which is not competitive with the Company.

(a)For purposes of this Agreement the “Non-Solicitation Period” shall mean the
period of twelve (12) consecutive months after the Employee’s employment
terminates for any reason.

11.04THE EMPLOYEE REPRESENTS AND WARRANTS THAT THE KNOWLEDGE.  SKILLS AND
ABILITIES HE POSSESSES AT THE TIME OF COMMENCEMENT OF EMPLOYMENT HEREUNDER ARE
SUFFICIENT TO PERMIT HIS EMPLOYMENT HEREUNDER, TO EARN A LIVELIHOOD SATISFACTORY
TO HIMSELF WITHOUT VIOLATING ANY PROVISION OF SECTION 10 OR 11 HEREOF, FOR
EXAMPLE, BY USING SUCH KNOWLEDGE, SKILLS AND ABILITIES, OR SOME OF THEM, IN THE
SERVICE OF A NON-COMPETITOR.  THE EMPLOYEE FURTHER REPRESENTS AND WARRANTS THAT
HIS ABILITY SO TO EARN A LIVELIHOOD SATISFACTORY TO HIMSELF DOES NOT DEPEND UPON
HIS SERVICES AT, OR IN EXCESS OF, THE LEVEL AT WHICH HE IS COMPENSATED BY THE
COMPANY.

12.REMEDIES.  It is specifically understood and agreed that any breach of the
provisions of Section 10 or 11 of this Agreement is likely to result in
irreparable injury to the Company and that the remedy at law alone will be an
inadequate remedy for such breach, and that

9



--------------------------------------------------------------------------------

 

in addition to any other remedy it may have, the Company shall be entitled to
enforce the specific performance of this Agreement by the Employee and to seek
both temporary and permanent injunctive relief (to the extent permitted by law)
without the necessity of proving actual damages.

13.SEVERABLE PROVISIONS.  The provisions of this Agreement are severable and the
invalidity of any one or more provisions shall not affect the validity of any
other provision.  In the event that a court of competent jurisdiction shall
determine that any provision of this Agreement or the application thereof is
unenforceable in whole or in part because of the duration or scope thereof, the
parties hereto agree that said court in making such determination shall have the
power to reduce the duration and scope of such provision to the extent necessary
to make it enforceable, and that the Agreement in its reduced form shall be
valid and enforceable to the full extent permitted by law.

14.NOTICES.  All notices hereunder, to be effective, shall be in writing and
shall be delivered by hand or mailed by certified mail, postage and fees
prepaid, as follows:

 

If to the Company:

Nightstar Therapeutics plc
215 Euston Road
London, UK NW1 2BE
Attn: David Fellows

 

Copy to:

Marc Recht, Esq.
Cooley LLP
500 Boylston Street
Boston, MA 02116-3736

 

If to the Employee:

Gregory Robinson
Address

or to such other address as a party may notify the other pursuant to a notice
given in accordance with this Section 14.

15.MEDIATION AND ARBITRATION.

15.01Mediation.  In the event of a dispute regarding any of the terms and
conditions of this Agreement, or otherwise relating to the Employee’s employment
with the Company, either party may request that the other party engage in a
mediation to resolve such dispute.  If such request is made, the other party
shall respond in writing by no later than seven (7) business days thereafter,
stating whether such other party is willing to participate in such mediation,
and such mediation shall occur within thirty (30) days following such
notification.  If the parties are unable to agree to a mediator, then the matter
shall be submitted to the mediation program conducted by the American
Arbitration Association in Boston, Massachusetts, and a mediator shall be
selected pursuant to the rules applicable to such program.

10



--------------------------------------------------------------------------------

 

15.02Arbitration.

(a)In the event that the other party declines to participate in a mediation, if
no mediation has been requested, or if mediation has not resulted in resolution
of the dispute, either party may require that the dispute be submitted to
binding arbitration, and in such event the dispute shall be settled by
arbitration in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association, except that both
parties agree that the matter shall be submitted to and resolved by a single
arbitrator.  Such arbitration shall occur in Boston, Massachusetts.  Each party
hereby agrees to a speedy hearing upon the matter in dispute and the judgment
upon the award rendered by the arbitrator may be entered in a court as set forth
in this Section.  Notwithstanding the foregoing, nothing in this Agreement shall
be deemed to limit the Company’s right to seek immediate judicial relief in the
event of a claimed breach by the Employee of his obligations in Sections 10
and/or 11 of this Agreement.

(b)Each party shall pay its own costs for the arbitration including, but not
limited to, arbitrator or adjudication fees (arbitrator fees to be split equally
between the parties), attorneys’ fees, witnesses’ fees, transcripts, and other
expenses.  The prevailing party in any arbitration shall be entitled to recover
its reasonable attorneys’ fees and costs where authorized by contract or
statute.

(c)The Employee understands that by signing this Agreement, the Employee agrees
to submit any claims arising out of, relating to, or in connection with this
Agreement, or the interpretation, validity, construction, performance, breach or
termination thereof, or his employment or the termination thereof, to binding
arbitration, and that this arbitration provision constitutes a waiver of the
Employee’s right to a jury trial and relates to the resolution of all disputes
relating to all aspects of the employer/employee relationship, including but not
limited to the following:

(i)Any and all claims for wrongful discharge of employment, breach of contract,
both express and implied; breach of the covenant of good faith and fair dealing,
both express and implied; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; and defamation;

(ii)Any and all claims for violation of any federal, state or municipal statute,
including, without limitation, Title VII of the Civil Rights Act of 1964, as
amended.  the Civil Rights Act of 1991, the Equal Pay Act, the Employee
Retirement Income Security Act, as amended, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, the Family and Medical
Leave Act of 1993, the Fair Labor Standards Act, and the Massachusetts Fair
Employment Practices Act; and

(iii)Any and all claims arising out of any other federal, state or local laws or
regulations relating to employment or employment discrimination.

11



--------------------------------------------------------------------------------

 

(d)This Agreement shall be governed by and construed in accordance with the
substantive laws of the Commonwealth of Massachusetts, without giving effect to
any choice or conflict of law provision or rule, and any legal action permitted
by this Agreement to enforce an award under this Section or for a claimed breach
by the Employee of his obligations in Sections 10 and/or 11 of this Agreement
shall be governed by the laws of the Commonwealth of Massachusetts and shall be
commenced and maintained solely in any state or federal court located in the
Commonwealth of Massachusetts, and both parties hereby submit to the
jurisdiction and venue of any such court.

16.SECTION 409A OF THE CODE.

16.01The payments and benefits under this Agreement are intended to qualify for
an exemption from application of Section 409A of the Code or comply with its
requirements to the extent necessary to avoid adverse personal tax consequences
under Section 409A, and any ambiguities herein shall be interpreted
accordingly.  For purposes of Section 409A of the Code (including, without
limitation, for purposes of Treasury Regulations Section 1.409A 2(b)(2)(iii)),
the Employee’s right to receive any installment payments under this Agreement
(whether severance payments, if any, or otherwise) shall be treated as a right
to receive a series of separate payments and, accordingly, each installment
payment hereunder shall at all times be considered a separate and distinct
payment.

16.02To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A, and to the
extent that such payment or benefit is payable upon the termination of the
Employee’s employment, then such payments or benefits will be payable only upon
the Employee’s “separation from service.” The determination of whether and when
a separation from service has occurred will be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A- 1(h).

16.03Anything in this Agreement to the contrary notwithstanding, if at the time
of the Employee’s separation from service, the Company determines that the
Employee is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit that the
Employee become entitled to under this Agreement on account of the Employee’s
separation from service would be considered deferred compensation subject to the
20 percent additional tax imposed pursuant to Section 409A(a) of the Code as a
result of the application of Section 409A(a)(2)(B)(i) of the Code, such payment
will not be payable and such benefit will not be provided until the date that is
the earlier of (A) six months and one day after the Employee’s separation from
service, (B) the Employee’s death, or (C) such earlier date as permitted under
Section 409A without imposition of adverse taxation.  If any such delayed cash
payment is otherwise payable on an installment basis, the first payment will
include a catch-up payment covering amounts that would otherwise have been paid
during the six-month period but for the application of this provision, and the
balance of the installments will be payable in accordance with their original
schedule.  No interest shall be due on any amounts so deferred.

16.04All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Employee
during the time periods set forth in this Agreement.  All reimbursements shall
be paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of

12



--------------------------------------------------------------------------------

 

the taxable year following the taxable year in which the expense was
incurred.  The amount of in-kind benefits provided or reimbursable expenses
incurred in one taxable year shall not affect the in-kind benefits to be
provided or the expenses eligible for reimbursement in any other taxable year
(except for any lifetime or other aggregate limitation applicable to medical
expenses).  Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

17.PARACHUTE PAYMENTS.

17.01If any payment or benefit the Employee would receive from the Company or
otherwise in connection with a Change in Control or other similar transaction (a
“280G Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then any such
280G Payment (a “Payment”) shall be equal to the Reduced Amount.  The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment (after reduction) being subject to the Excise Tax
or (y) the largest portion, up to and including the total, of the Payment,
whichever amount (i.e., the amount determined by clause (x) or by clause (y)),
after taking into account all applicable federal, state and local employment
taxes, income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in the Employee’s receipt, on an after-tax basis, of the
greater economic benefit notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax.  If a reduction in a Payment is required
pursuant to the preceding sentence and the Reduced Amount is determined pursuant
to clause (x) of the preceding sentence, the reduction shall occur in the manner
(the “Reduction Method”) that results in the greatest economic benefit for the
Employee.  If more than one method of reduction will result in the same economic
benefit, the items so reduced will be reduced pro rata (the “Pro Rata Reduction
Method”).

17.02Notwithstanding the foregoing, if the Reduction Method or the Pro Rata
Reduction Method would result in any portion of the Payment being subject to
taxes pursuant to Section 409A of the Code that would not otherwise be subject
to taxes pursuant to Section 409A of the Code, then the Reduction Method and/or
the Pro Rata Reduction Method, as the case may be, shall be modified so as to
avoid the imposition of taxes pursuant to Section 409A of the Code as follows:
(A) as a first priority, the modification shall preserve to the greatest extent
possible, the greatest economic benefit for the Employee as determined on an
after-tax basis; (B) as a second priority, Payments that are contingent on
future events (e.g., being terminated without cause), shall be reduced (or
eliminated) before Payments that are not contingent on future events; and (C) as
a third priority, Payments that are “deferred compensation” within the meaning
of Section 409A of the Code shall be reduced (or eliminated) before Payments
that are not deferred compensation within the meaning of Section 409A of the
Code.

17.03Unless the Employee and the Company agree on an alternative accounting
firm, the accounting firm engaged by the Company for general tax compliance
purposes as of the day prior to the effective date of the change of control
transaction triggering the Payment shall perform the foregoing calculations.  If
the accounting firm so engaged by the Company is serving as accountant or
auditor for the individual, entity or group effecting the change of control
transaction, the Company shall appoint a nationally recognized accounting firm
to make the determinations required hereunder.  The Company shall bear all
expenses with respect to the

13



--------------------------------------------------------------------------------

 

determinations by such accounting firm required to be made hereunder.  The
Company shall use commercially reasonable efforts to cause the accounting firm
engaged to make the determinations hereunder to provide its calculations,
together with detailed supporting documentation, to the Employee and the Company
within fifteen (15) calendar days after the date on which the Employee’s right
to a 280G Payment becomes reasonably likely to occur (if requested at that time
by the Employee or the Company) or such other time as requested by the Employee
or the Company.

17.04If the Employee receive a Payment for which the Reduced Amount was
determined pursuant to clause (x) of the first paragraph of this Section and the
Internal Revenue Service determines thereafter that some portion of the Payment
is subject to the Excise Tax, the Employee shall promptly return to the Company
a sufficient amount of the Payment (after reduction pursuant to clause (x) of
the first paragraph of this Section so that no portion of the remaining Payment
is subject to the Excise Tax.  For the avoidance of doubt, if the Reduced Amount
was determined pursuant to clause (y) in the first paragraph of this Section,
the Employee shall have no obligation to return any portion of the Payment
pursuant to the preceding sentence.

18.MISCELLANEOUS.

18.01Modification.  This Agreement constitutes the entire Agreement between the
parties hereto with regard to the subject matter hereof, superseding all prior
understandings and agreements, whether written or oral.  This Agreement may not
be amended or revised except by a writing signed by the parties.

18.02Assignment and Transfer.  This Agreement shall not be terminated by the
merger or consolidation of the Company with any corporate or other entity or by
the transfer of all or substantially all of the assets of the Company to any
other person.  corporation, firm or entity.  The provisions of this Agreement
shall be binding on and shall inure to the benefit of any such successor in
interest to the Company.  Neither this Agreement nor any of the rights, duties
or obligations of the Employee shall be assignable by the Employee, nor shall
any of the payments required or permitted to be made to the Employee by this
Agreement be encumbered.  transferred or in any way anticipated.

18.03Captions.  Captions herein have been inserted solely for the convenience of
reference and in no way define, limit or describe the scope or substance of any
provision of this Agreement.

18.04Tax Treatment.  In no event whatsoever shall the Company be liable for any
tax, interest or penalties that may be imposed on the Employee under Section
409A (or otherwise) and the Company shall have no obligation to amend this
Agreement or to indemnify or otherwise hold the Employee harmless from any such
taxes.  interest or penalties, or from liability for any damages related
thereto.  The Employee is urged to consult his own tax adviser regarding the tax
treatment of this Agreement.

18.05Defend Trade Secrets Act of 2016 Notice.  Notwithstanding any provision in
this Agreement, an individual shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that (A) is made (i) in confidence to a

14



--------------------------------------------------------------------------------

 

federal, state, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, provided that such filing is made under
seal.  Further, an individual who files a lawsuit for retaliation by an employer
for reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, provided that the individual (A) files any document containing the
trade secret under seal and (B) does not disclose the trade secret, except
pursuant to court order.

18.06Governing Law.  This Agreement shall be construed under and enforced in
accordance with the laws of the Commonwealth of Massachusetts.

18.07Conditions.  Employment is contingent upon the Employee providing
satisfactory documentation to the Company concerning his employment eligibility
as required by Congress under applicable immigration laws.  This documentation
must be received by the Company within three (3) business days of the Effective
Date.  Employment is also contingent upon the Company’s completion of a
satisfactory investigation of the Employee’s background.  The Employee agrees to
release the Company, its employees and agents and any individuals who may
provide the Company with information regarding the Employee’s background and
references from any liability in connection with this investigation.

15



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as a
sealed instrument as of the day and year first above written,

 

 

 

NIGHTSTAR THERAPEUTICS plc

 

 

NIGHTSTAR, INC.

 

 

 

 

 

 

By:

 

/s/ David Fellows

 

 

David Fellows

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

/s/ Gregory Robinson

 

 

Gregory Robinson

 

16

